[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                            APR 6, 2011
                                       No. 10-13040                         JOHN LEY
                                   Non-Argument Calendar                      CLERK
                                 ________________________

                            D.C. Docket No. 0:05-cr-60172-WPD-2

UNITED STATES OF AMERICA,

                                                          lllllllllllllllllllllPlaintiff-Appellee,

                                            versus

DAVID EDME,

lllllllllllllllllllll                                                   Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (April 6, 2011)

Before CARNES, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         David Edme appeals his sentence of 36 months of imprisonment following

the revocation of his supervised release. 18 U.S.C. § 3583(e)(3). Edme argues
that the evidence was insufficient to find that he had violated state laws and that

his sentence is unreasonable. We affirm.

      In April 2010, Edme’s probation officer petitioned to revoke Edme’s

supervised release for violating three conditions of his release: (1) being arrested

for violating two Florida laws; (2) failing to complete monthly reports and

submitting false information in a probation report; and (3) associating with a

person engaged in criminal activity. Edme denied the charges.

      Edme’s presentence investigation report detailed his criminal history, which

included convictions in district court for conspiring to defraud financial

institutions, id. § 1349, and in a Florida court for four counts of possessing

counterfeit license plates and one count of possessing a driver’s license issued

unlawfully. Edme had a warrant outstanding for his arrest for aggravated assault

with intent to commit a felony and obstructing a law enforcement officer with

violence. Edme also had been arrested, but not charged, for aggravated assault

with a firearm, using a firearm during the commission of a felony, two counts of

carrying a concealed weapon, and second degree grand theft.

      At Edme’s revocation hearing, Detective Juan Bolcine testified that he

stopped a car that Edme was driving, but was registered to Yvonne Perrier. Edme

said Perrier was his girlfriend, and Edme consented for Bolcine to search the car.

                                          2
Bolcine found a check issued by the U.S. Treasury that was made payable to

Cynthia Aleman concealed in the visor above the passenger seat where Jesse

Claude Jean-Baptiste was sitting. Jean-Baptiste stated that his cousin had given

him the check, but Jean-Baptiste could not name his cousin. Bolcine searched the

rest of the car and discovered in the driver’s side console two debit cards that had

been issued to Lina Oliver and April Harmon. Edme said he was holding the cards

for a friend, but he did not name his friend and did not know what names were

printed on the debit cards. After Bolcine arrested Edme, Bolcine arrested Jean-

Baptiste and seized from him a document containing the names, birthdays, and

social security numbers of 30 persons. Jean-Baptiste claimed responsibility for the

treasury check and the list of personal identification information. Bolcine spoke to

Aleman, Oliver, and Harmon, all of whom said they did not know Edme or Jean-

Baptiste, and Oliver and Harmon told Bolcine that their bank accounts had been

compromised.

      The district court found Edme not guilty of failing to submit reports to his

probation officer, but the district court found that Edme violated his supervised

release by violating state laws and by associating with someone involved in

criminal activity. The district court found Edme “guilty of violating both Florida

Statute 817.568 and 817.60(5),” and the district court explained “that if [Edme]

                                          3
were only violative of one of the two, not both, that it would . . . make no

difference.” The district court sentenced Edme to 36 months of imprisonment,

and the district court explained that “whether the guidelines are six to twelve

months or four to ten months, the court would impose the same sentence,” which

“is a variation from the guideline range.”

      The district court did not abuse its discretion by revoking Edme’s

supervised release. Edme argues the evidence was insufficient to find that he

violated state laws, but we disagree. The record supports the findings that Edme

knowingly possessed stolen debit cards and fraudulently used them. The district

court also found that Edme violated his supervised release by associating with

someone engaged in criminal activity, and Edme does not challenge that finding.

      The district court also imposed a reasonable sentence. The district court

found, based on Edme’s refusal to comply with the conditions of his release, that a

term of imprisonment exceeding the advisory guideline range was “necessary . . .

to protect the public from further criminal activity,” and to “promote respect for

the law and deter other individuals” from committing similar future crimes. 18

U.S.C. §§ 3583(e), 3553(a). “[A]t revocation the [district] court should sanction

primarily the defendant’s breach of trust.” U.S. Sentencing Guidelines Manual,

ch. 7, pt. A, introductory cmt. 3(b). The district court reasonably determined that

                                             4
Edme’s crimes and association with someone involved in “the same old tricks”

while on supervised release warranted an upward variance. The district court did

not abuse its discretion.

      Edme’s sentence is AFFIRMED.




                                        5